  Case 16-34544         Doc 45     Filed 10/29/18 Entered 10/29/18 12:41:13              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-34544
         SHEILA PHELPS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/28/2016.

         2) The plan was confirmed on 01/12/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/27/2018.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-34544        Doc 45        Filed 10/29/18 Entered 10/29/18 12:41:13                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $10,600.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $10,600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,767.71
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $499.20
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,266.91

Attorney fees paid and disclosed by debtor:                   $128.24


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS                            Unsecured         373.00           NA              NA            0.00       0.00
Accounts Receivable Ma            Unsecured         482.00           NA              NA            0.00       0.00
ADVANCE ME TODAY                  Unsecured         300.00           NA              NA            0.00       0.00
Allgate Financial                 Unsecured         273.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE         Unsecured           0.00        482.27          482.27           0.00       0.00
AMERICASH LOANS LLC               Unsecured           1.00      4,998.06        4,998.06           0.00       0.00
ASHLEY STEWART                    Unsecured         350.00           NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC              Unsecured     18,045.00            NA              NA            0.00       0.00
ASSET RECOVERY SOLUTIONS          Unsecured         454.00           NA              NA            0.00       0.00
BANK OF AMERICA                   Unsecured           1.00           NA              NA            0.00       0.00
CERTEGY                           Unsecured         212.00           NA              NA            0.00       0.00
CITIFINANCIAL AUTO                Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         732.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      2,675.00       3,871.01        3,871.01           0.00       0.00
COMCAST                           Unsecured         600.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         400.00        341.04          341.04           0.00       0.00
CREDIT MANAGEMENT LP              Unsecured           1.00           NA              NA            0.00       0.00
DEVON FINANCIAL SERVICE           Unsecured           1.00        672.25          672.25           0.00       0.00
Dvra Billing                      Unsecured           0.00           NA              NA            0.00       0.00
FAST CASH ADVANCE                 Unsecured         280.00           NA              NA            0.00       0.00
FRIENDLY FINANCE CORP             Unsecured     19,075.00     14,271.06        14,271.06           0.00       0.00
HBLC                              Unsecured           1.00           NA              NA            0.00       0.00
HYDRA FUND                        Unsecured         200.00           NA              NA            0.00       0.00
I C Systems Collections           Unsecured         503.00           NA              NA            0.00       0.00
I C Systems Collections           Unsecured         250.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured           1.00           NA              NA            0.00       0.00
ILLINOIS TITLE LOANS              Unsecured           1.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority      15,000.00     30,630.01        30,630.01           0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured            NA       6,424.16        6,424.16           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         439.00        439.39          439.39           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         886.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-34544       Doc 45       Filed 10/29/18 Entered 10/29/18 12:41:13                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal        Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid           Paid
JPMORGAN CHASE BANK             Unsecured         900.00             NA           NA             0.00         0.00
Lendgreen                       Unsecured           0.00             NA           NA             0.00         0.00
MASSEYS                         Unsecured         222.00             NA           NA             0.00         0.00
NETPAY                          Unsecured         500.00             NA           NA             0.00         0.00
NORTHWEST COLLECTORS            Unsecured         105.00             NA           NA             0.00         0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         600.00             NA           NA             0.00         0.00
PNC BANK                        Unsecured         200.00             NA           NA             0.00         0.00
PORTFOLIO RECOVERY ASSOC        Unsecured      1,180.00              NA           NA             0.00         0.00
PRA RECEIVABLES MGMT            Unsecured         434.00          434.31       434.31            0.00         0.00
PRESTIGE FINANCIAL SVC          Secured        8,000.00       16,102.23      8,625.00       6,878.78       454.31
PRESTIGE FINANCIAL SVC          Unsecured      9,782.00             0.01     7,977.23            0.00         0.00
RADIOLOGICAL PHYSICIANS         Unsecured         105.00             NA           NA             0.00         0.00
Sign My Loan                    Unsecured         400.00             NA           NA             0.00         0.00
SILVER CLOUD FINANCIAL          Unsecured      1,936.00           695.00       695.00            0.00         0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured           0.00             NA           NA             0.00         0.00
SPRINT NEXTEL                   Unsecured           1.00             NA           NA             0.00         0.00
ST IL TOLLWAY AUTHORITY         Unsecured         400.00        1,291.60     1,291.60            0.00         0.00
THE HABITAT CO                  Unsecured           1.00             NA           NA             0.00         0.00
UNIVERSITY OF CHICAGO MED CTR   Unsecured         300.00             NA           NA             0.00         0.00
US CELLULAR                     Unsecured         300.00          222.26       222.26            0.00         0.00
VILLAGE OF OAK LAWN             Unsecured         250.00             NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00                   $0.00
      Mortgage Arrearage                                       $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                              $8,625.00          $6,878.78                 $454.31
      All Other Secured                                        $0.00              $0.00                   $0.00
TOTAL SECURED:                                             $8,625.00          $6,878.78                 $454.31

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                    $0.00                $0.00
       Domestic Support Ongoing                             $0.00                    $0.00                $0.00
       All Other Priority                              $30,630.01                    $0.00                $0.00
TOTAL PRIORITY:                                        $30,630.01                    $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $42,119.64                    $0.00                $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-34544         Doc 45      Filed 10/29/18 Entered 10/29/18 12:41:13                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $3,266.91
         Disbursements to Creditors                             $7,333.09

TOTAL DISBURSEMENTS :                                                                      $10,600.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
